Citation Nr: 1759762	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-13 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a scars of the arms and hands disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of an April 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing has been associated with the file.

In July 2016, the Board remanded these issues for additional development.

In April 2017, the Veteran's representative waived consideration of additional evidence by the AOJ.


FINDINGS OF FACT

1.  The Veteran's low back disability was not manifest in service, was not manifest within one year of separation and is not related to service.

2.  The Veteran's cervical spine disability was not manifest in service, was not manifest within one year of separation and is not related to service.

3.  The Veteran's right shoulder disability was not manifest in service, was not manifest within one year of separation and is not related to service.

4.  The Veteran's left shoulder disability was not manifest in service, was not manifest within one year of separation and is not related to service.

5.  The Veteran's scars of the arms and hands disability is not related to an in-service injury, disease, or event.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.   A cervical spine disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  A right shoulder disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  A left shoulder disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  A scars of the arms and hands disability was not incurred in active military service.  38 U.S.C. §§ 1101, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by an April 2010 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Per the July 2016 Board remand instructions, efforts were made to obtain the Veteran's complete service treatment records.

Unfortunately, despite VA efforts to obtain the records, the Veteran's complete service treatment records are unavailable and further attempts to find such records would be futile.  See Formal Finding on the Unavailability of Service Records (June 2009 and July 2016 and August 2016 correspondences from the Cleveland and Atlanta ROs).  

With regard to the missing service treatment records, the Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

The Board finds that the RO substantially complied with the July 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Factual Background and Analysis

The Veteran contends that while stationed with the Sixth Fleet on the island of Crete in 1970, he fell hundreds of feet down a mountain and needed airlifted out after the accident.  He reported that he was hospitalized for almost 5 weeks and was placed on light duty.  He contends that as a result of this incident, he now suffers from disabilities of the bilateral shoulders, cervical spine, lumbar spine and scars of the hands and arms.  

As noted above, the Veteran's service treatment records are not associated with the Veteran's claims file as it has been determined that further attempts to find such records would be futile.  

In May 2010, the National Archives and Records Administration also stated that they had examined the deck logs for the period indicated by the Veteran but located no information concerning an accident ashore.

A.  Lumbar Spine, Cervical Spine, Bilateral Shoulders

In June 1993, the Veteran underwent a lumbar bilateral laminectomy and lumbar sacral diskectomy.

A January 2007 VA treatment record noted complaints of neck pain without a specific injury.  It was also noted that the Veteran had a history of back pain.  X-rays of the lumbar spine and cervical spine revealed degenerative disc disease.  The x-rays noted that there was no evidence of acute injury or destructive process seen.

A May 2008 VA treatment report noted that the Veteran was a telephone technician by profession which involved him constantly extending his cervical spine.  He now presented with bilateral trigger points in his shoulders.  The diagnosis was degenerative disc disease of the cervical spine with bilateral shoulder stiffness.

Per the July 2016 Board remand instructions, the Veteran underwent a VA examination in December 2017.  The examiner noted a diagnosis of degenerative arthritis of the lumbar and cervical spine.  The examiner opined that it was less likely than not that the Veteran's lumbar and cervical spine disabilities were incurred in or caused by the claimed in-service injury, event or illness.  Regarding the lumbar spine, the examiner noted that there was no evidence of back pain until 1993 when the Veteran underwent back surgery.  The operative report from the back surgery noted that the Veteran had presented with an approximately 3 month history of back and right leg pain.  No history of an injury was reported at the time and no report of back pain since a military related injury was noted which made it less likely than not that the back disability was service connected.  Regarding the Veteran's cervical spine disability, the examiner noted that there was no evidence of reports of neck pain until 2007.  No history of injury was reported at the time of the first report of neck pain in 2007 and the physician also noted that the Veteran's neck pain had been from "the last several weeks".  

Per the July 2016 Board remand instructions, the Veteran underwent a VA examination in March 2017.  The examiner noted a diagnosis of bilateral early degenerative arthritis of the acromioclavicular (AC) joint.  The examiner opined that it was less likely than not that the Veteran's bilateral shoulder disabilities were incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there was no evidence of the Veteran's shoulder pain being chronic or recurrent in nature.  There was no degenerative arthritis of the shoulder but rather mild early changes of the AC joint which was not reflective of overuse or injury and actually mild findings were suggestive of the Veteran's age.  The Veteran's current disabilities were more consistent with the Veteran's 14 year history of working as a telephone technician.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for lumbar spine, cervical spine and bilateral shoulder disabilities is not warranted.

As a preliminary matter, the Board again notes that the Veteran's service treatment records are unavailable and that the Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim has been undertaken with this heightened duty in mind.

As there are current diagnoses of degenerative disc disease of the lumbar spine, degenerative disc disease of the cervical spine and mild early changes of the AC joints, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this instance however, service connection for degenerative disc disease of the lumbar spine, degenerative disc disease of the cervical spine and mild early changes of the AC joints on a presumptive basis is not warranted as the record does not show evidence of arthritis of the lumbar spine, cervical spine or bilateral shoulders during the Veteran's period of active military service, or within one year of his separation from active duty.  Notably, the first evidence of any back related complaints was in 1993, almost 22 years after his separation from active duty.  The first evidence of any neck related complaints was in 2007, almost 46 years after his separation from active duty.  The first evidence of any shoulder related complaints was in 2008, almost 47 years after his separation from active duty.  Additionally, the available medical evidence shows no disabilities of the low back, cervical spine or bilateral shoulders soon after service.

Accordingly, service connection for lumbar spine, cervical spine and bilateral shoulder disabilities on a presumptive basis is not warranted as a chronic disease did not manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.

The Board again notes that at his May 2016 Board hearing, the Veteran testified that he had continuing low back, neck and bilateral shoulder pain since his service which began after trauma from his in-service injury when he fell down a mountain.

To the extent that the Veteran is asserting that he experienced low back, neck and bilateral shoulder pain and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, as noted, there was no evidence of back pain until 1993 when the Veteran underwent back surgery and the operative report from the back surgery noted that the Veteran had presented with approximately 3 month history of back and right leg pain.  Regarding the Veteran's cervical spine disability, no history of injury was reported at the time of the first report of neck pain in 2007 and the physician also noted that the Veteran's neck pain had been from "the last several weeks".  Regarding his bilateral shoulder pain, the record demonstrates that there was no evidence of the Veteran's shoulder pain being chronic or recurrent in nature as the complaints of bilateral shoulder pain were in conjunction with his neck pain which first began in 2007.

The Board finds a history provided directly to health care providers during the course of treatment inherently more credible than statements made in support of a claim for monetary benefits.  Even assuming the Veteran did experience back, neck and shoulder disabilities in service, in light of his failure to reference back, neck or shoulder disabilities since that time during the course of subsequent health care visits, the Board must find any assertion of experiencing a continuity of symptomatology since that time not credible.

Regarding service connection on a direct basis, the Board finds that the evidence is against a finding that the Veteran's lumbar spine, cervical spine and bilateral shoulder disabilities is otherwise etiologically related to his service.  Significantly, the only medical opinions addressing the etiology of the claimed lumbar spine, cervical spine and bilateral shoulder disabilities weigh against the claims.  The March 2017 VA examiner opined that the Veteran's lumbar spine, cervical spine and bilateral shoulder disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

The Board affords the VA examiner's March 2017 opinions, which are supported by a detailed rationale and medical knowledge, great probative value.  Notably, the VA examiner specifically indicated that no history of an injury to the back or neck was reported at the time he first presented with complaints of neck and back pain and that no report of back or neck pain since a military related injury was noted.  Additionally, the examiner also noted that the Veteran's current bilateral shoulder disability was more consistent with the Veteran's 14 year history of working as a telephone technician.  In forming his opinion, the VA examiner specifically noted the Veteran's lay assertions regarding his lumbar spine, cervical spine and bilateral shoulder disabilities and clearly acknowledged his lay statements regarding the in-service incurrence of these injuries.

None of the competent medical evidence of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  Thus, the Board finds the examiner's March 2017 opinions to be persuasive.

In sum, the Board finds that service connection for lumbar spine, cervical spine and bilateral shoulder disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Scars

The Veteran underwent a VA examination in May 2007 for frostbite of his hands.  The examiner specifically indicated that the Veteran's skin was clear of rashes and lesions and that no scar was present.  

Per the July 2016 Board remand instructions, the Veteran underwent a VA examination in December 2016.  The Veteran reported that his scar resulted from his in-service fall down a mountainside.  The examiner noted that despite the Veteran's lay statement that he fell down the mountain, there was no medical evidence available to support the lay statement or the Veteran's claim.  The examiner could not provide a medical opinion without objective medical evidence.  The examiner opined that it was less likely than not that the Veteran's current left forearm and ring finger scars were incurred in or caused by the Veteran's service.  

Considering the claim for service connection for a scars of the arms and hands disability, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

As there is a current diagnosis of left forearm and ring finger scars, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico, supra; Hibbard, supra.

The Board again acknowledges that the Veteran's service treatment records are not available and that the Veteran contends that his scars of the hands and arms were the result of his in-service fall.

However, significantly, the Board notes that on VA examination for frostbite of the hands in May 2009, the VA examiner specifically indicated that the Veteran's skin was clear of rashes and lesions and that no scar was present.  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current scars of the arms and hands disability and the Veteran's military service.  In fact, the only medical opinion of record weighs against the claim.  As indicated above, the only medical opinion addressing the etiology of the scars of the arms and hands disability weigh against the claim as the December 2016 VA examiner concluded that it was less likely than not that the a scars of the arms and hands disability was related to his military service.  In forming his opinion, the VA examiner specifically noted the Veteran's lay assertions regarding his scars of the arms and hands disability and clearly acknowledged his lay statements regarding the in-service incurrence of these injuries.

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Given that the most probative opinions are against a finding of a relationship between a claimed a scars of the arms and hands disability and service, the Board finds that service connection is not warranted.  
.  
In sum, the Board finds that service connection for a scars of the arms and hands disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

C.  All Disabilities

The Board notes the Veteran's contentions regarding the etiology of his claimed bilateral shoulder, lumbar spine, cervical spine and scars of the hands and arms disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that bilateral shoulder, lumbar spine, cervical spine and scars of the hands and arms disabilities are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the bilateral shoulder, lumbar spine, cervical spine and scars of the hands and arms disability etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiner provided detailed rationales in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a scars of the arms and hands disability is denied.


 

____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


